                             GLASS & HOGROGIAN LLP
                        ATTORNEYS AND COUNSELORS AT LAW
                             A Limited Liability Partnership
                                    85 Broad Street
                                 WeWork – 18th Floor
                                 New York, NY 10004
                                TEL. NO. 212-537-6859
                                FAX NO. 845-510-2219

                                     E-mail: bglass@ghnylaw.com
Bryan D. Glass
Partner
                                        December 5, 2018

BY FAX and ECF
Honorable James Orenstein
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:   Clarke v. New York               City   Department      of   Education,   et   al.
              18-CV-1850 (NGG) (JO):

Dear Judge Orenstein:

        Pursuant to the Court’s order dated June 29, 2018 (ECF Document 16), the parties jointly
submit this letter. The parties are hopeful that they will be able to complete discovery by the
January 30, 2019 deadline set forth in the same order, but may require an extension of time due
to delays in Defendants’ ESI collection and due to Defendants’ refusal to schedule depositions
until ESI collection has been completed.
       Plaintiff is prepared to proceed with Defendant Principal Christie’s deposition next week.
Defendants are taking the position that because ESI collection has not been completed—and they
do not know when it will be completed—that it is premature to schedule Principal Christie’s
deposition. Plaintiff wishes to proceed with Principal Christie’s deposition next week regardless
of the status of ESI collection; in the event that ESI collection is not ready prior to the
deposition, Plaintiff seeks to recall the principal to continue the deposition. Defendants have
opposed Plaintiff’s request.
       Defendants are prepared to discuss the delay at the conference. Both parties have served
and responded to interrogatories and requests for documents and have produced the paper
documents demanded therein. The parties are communicating regarding dates for depositions,
but have not yet finalized the schedule for depositions due to the aforementioned issues.
       The parties thank the Court for its consideration of this request.

                                                 1
    Respectfully submitted,

    /s: Bryan Glass
    BRYAN GLASS




2
